DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10, 11, and 20 are objected to because of the following informalities:  
Claim 10 should be amended as follows:
10. (Proposed Amendments) An imaging configuration, comprising:
a gamma radiation detector;
an X-ray source; an X-ray detector; and PCIP.19465Attorney Docket No. 2016P01387WOUSApplication Serial Number 16/470,385 Response to Office Action Dated December 16, 2021 
a processor; 
the gamma radiation detector comprising: 
a gamma scintillator array comprising a plurality of first scintillator elements for generating first scintillation light in response to received gamma quanta; 
an optical modulator; and 
a first photodetector array for detecting the first scintillation light generated by the gamma scintillator array; 
wherein the gamma scintillator array, the optical modulator, and the first photodetector array are arranged in a stacked configuration along a gamma radiation receiving direction; 
wherein the optical modulator is disposed between the gamma scintillator array and the first photodetector array for modulating a transmission of the first scintillation light between the gamma scintillator array and the first photodetector array; 
wherein the optical modulator comprises at least one optical modulator pixel, the at least one optical modulator pixel having a cross sectional area in a plane that is perpendicular to the gamma radiation receiving direction; 
wherein the first photodetector array comprises a plurality of photodetector pixels, each photodetector pixel of the plurality of photodetector pixels having a cross sectional area in the plane that is perpendicular to the gamma radiation receiving direction; 
wherein a cross sectional area of the at least one optical modulator pixel is greater than or equal to a cross sectional area of each photodetector pixel of the plurality of photodetector pixels; 
wherein the X-ray source and X-ray detector define a field of view; 
wherein the gamma radiation detector is positioned relative to the X-ray detector for generating gamma image data from a region that at least partially overlaps with the field of view; and 
wherein the processor is in communication with the X-ray source and the optical modulator, and is configured to control a transmission (previously recited in claim 10, lines 15-17) of the optical modulator in a synchronization with an emission of X-ray radiation from the X-ray source.
Appropriate correction is required.
Claim 7 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 fails to set forth an additional structural limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-6, 8, 9, and 12-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 1-6, Wieczorek et al. (U. S. Patent No. 10,448,909 B2) disclosed a combined detector that comprises: 
an X-ray radiation detector (111, 112, 113); 
a gamma scintillator array comprising a plurality of first scintillator elements (114) for generating first scintillation light in response to received gamma quanta; and
a first photodetector array (115) for detecting the first scintillation light generated by the gamma scintillator array; 
wherein the first photodetector array comprises a plurality of photodetector pixels, each photodetector pixel of the plurality of photodetector pixels having a cross sectional area in the plane that is perpendicular to a gamma radiation receiving direction, and
wherein the X-ray radiation detector is disposed along the gamma radiation receiving direction and on an opposite side of the gamma scintillator array to the first photodetector array.
However, the prior art failed to disclose or fairly suggested that the combined detector further comprises:
an optical modulator;
wherein the gamma scintillator array, the optical modulator, and the first photodetector array are arranged in a stacked configuration along a gamma radiation receiving direction; and 
wherein the optical modulator is disposed between the gamma scintillator array and the first photodetector array for modulating a transmission of the first scintillation light between the gamma scintillator array and the first photodetector array; 
wherein the optical modulator comprises at least one optical modulator pixel, the at least one optical modulator pixel having a cross sectional area in a plane that is perpendicular to the gamma radiation receiving direction; and
wherein a cross sectional area of each optical modulator pixel of the at least one optical modulator pixel is greater than or equal to a cross sectional area of each photodetector pixel of the plurality of photodetector pixels. PCIP.19462Attorney Docket No. 2016P01387WOUSApplication Serial Number 16/470,385 Response to Office Action Dated December 16, 2021 

With respect to claims 8, 9, and 15-19, Wieczorek et al. (U. S. Patent No. 10,448,909 B2) disclosed an imaging arrangement that comprises: 
a combined detector (110), comprising: 
a gamma radiation detector, comprising: 
a gamma scintillator array comprising a plurality of first scintillator elements (114) for generating first scintillation light in response to received gamma quanta; and
a first photodetector array (115) for detecting the first scintillation light generated by the gamma scintillator array,
wherein the first photodetector array comprises a plurality of photodetector pixels, each photodetector pixel of the plurality of photodetector pixels having a cross sectional area in the plane that is perpendicular to the gamma radiation receiving direction;
an X-ray radiation detector (111, 112, 113), 
wherein the X-ray radiation detector is disposed along a gamma radiation receiving direction and on an opposite side of the gamma scintillator array to the first photodetector array; and
an X-ray source.
However, the prior art failed to disclose or fairly suggested an imaging arrangement that comprises:
a combined detector, comprising: 
a gamma radiation detector, comprising: 
a gamma scintillator array comprising a plurality of first scintillator elements for generating first scintillation light in response to received gamma quanta; 
an optical modulator; and 
a first photodetector array for detecting the first scintillation light generated by the gamma scintillator array; 
wherein the gamma scintillator array, the optical modulator, and the first photodetector array are arranged in a stacked configuration along a gamma radiation receiving direction; 
wherein the optical modulator is disposed between the gamma scintillator array and the first photodetector array for modulating a transmission of the first scintillation light between the gamma scintillator array and the first photodetector array; PCIP.19464Attorney Docket No. 2016P01387WOUSApplication Serial Number 16/470,385 Response to Office Action Dated December 16, 2021 
wherein the optical modulator comprises at least one optical modulator pixel, the at least one optical modulator pixel having a cross sectional area in a plane that is perpendicular to the gamma radiation receiving direction; 
wherein a cross sectional area of each optical modulator pixel of the at least one optical modulator pixel is greater than or equal to a cross sectional area of each photodetector pixel of the plurality of photodetector pixels; and 
a processor, 
wherein the processor is in communication with the X-ray source and the optical modulator, and is configured to control a transmission of the optical modulator in a synchronization with an emission of X-ray radiation from the X-ray source.

Response to Amendment
Applicant’s amendments filed 10 March 2022 with respect to the drawings have been fully considered.  The objection of the drawings has been withdrawn.
Applicant’s amendments filed 10 March 2022 with respect to claims 1-7 and 12-14 have been fully considered.  The objections of claims 1-7 and 12-14 have been withdrawn.
Applicant’s amendments filed 10 March 2022 with respect to claim 4 have been fully considered.  The objections of claim 4 have been withdrawn.
Applicant’s amendments filed 10 March 2022 with respect to claims 6 and 7 have been fully considered.  The objection of claims 6 and 7 has been withdrawn.
Applicant’s amendments filed 10 March 2022 with respect to claims 8, 9, and 15-19 have been fully considered.  The objections of claims 8, 9, and 15-19 have been withdrawn.
Applicant’s amendments filed 10 March 2022 with respect to claim 16 have been fully considered.  The objection of claim 16 has been withdrawn.
Applicant’s amendments filed 10 March 2022 with respect to claim 17 have been fully considered.  The objections of claim 17 have been withdrawn.
Applicant’s amendments filed 10 March 2022 with respect to claims 18 and 19 have been fully considered.  The objection of claims 18 and 19 has been withdrawn.
Applicant’s amendments filed 10 March 2022 with respect to claim 19 have been fully considered.  The objection of claim 19 has been withdrawn.
Applicant’s amendments filed 10 March 2022 with respect to claim 13 have been fully considered.  The objections of claim 13 have been withdrawn.
Applicant’s amendments filed 10 March 2022 with respect to claim 14 have been fully considered.  The objection of claim 14 has been withdrawn.
Applicant’s amendments filed 10 March 2022 with respect to claims 1-9 and 12-19 have been fully considered.  The rejection of claims 1-9 and 12-19 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.
Applicant’s amendments filed 10 March 2022 with respect to claims 18 and 19 have been fully considered.  The rejection of claims 18 and 19 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, has been withdrawn.

Response to Arguments
Applicant’s arguments filed 10 March 2022 with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn.
Applicant’s arguments filed 10 March 2022 with respect to claim 7 have been fully considered and are persuasive.  The objections of claim 7 have been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Takayama (U. S. Patent No. 9,014,330 B2) disclosed a radiation diagnostic apparatus and a control method.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884